Citation Nr: 1219226	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating prior to October 31, 2011, and 20 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

In May 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In August 2011, the Board remanded the claims for additional development and adjudicative action.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
In a March 2012 rating decision, the RO increased the Veteran's disability evaluation for his service-connected bilateral hearing loss to 20 percent disabling, effective October 31, 2011.  The Veteran was advised of the above grant of an increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Prior to October 31, 2011, the competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's hearing was manifested by no more than level II hearing in the right ear and level III hearing in the left ear.

3.  As of October 31, 2011, the competent and probative medical evidence of record demonstrates, that at its most limited, the Veteran's hearing is manifested by no more than level IV hearing in the right ear and level VI hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 31, 2011, the criteria for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011). 

2.  As of October 31, 2011, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in April 2008 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse. It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's VA outpatient treatment records and private treatment records.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners recorded pertinent examination findings and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

It is also noted that the VA examiners in addition to dictating objective test results, also fully described the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  For example, at the Veteran's VA examination in May 2008, the examiner noted that his greatest impairment from his hearing disability was his inability to understand speech when there was background noise.  Similarly, at the October 2011 examination, the examiner asked the Veteran how his hearing impacted his activities of daily living, to which the Veteran replied that not being able to hear could cause him to miss a car while driving.  It is also noted that the Veteran was able to testify to the impact of his hearing loss disability at his Board hearing.  As such, the Board may proceed with a decision

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Decision  

The Veteran contends that his service-connected bilateral hearing loss is worse than the current evaluation contemplates, such that a higher rating is warranted.  At his May 2011 Board hearing, the Veteran testified that he has problems hearing people and often has to ask them to repeat what they initially said.  See the May 2011 Board hearing transcript.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).   

Compensable Rating Prior to October 31, 2011

In March 2008, the Veteran asserted that his hearing acuity was much worse than it had been when service connection was granted in 1997.  

He was afforded a VA audiological evaluation in May 2008 at which audiological testing showed (with pure tone thresholds in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
65
85
LEFT
30
35
70
85
90

Average pure tone thresholds were 56 decibels in the right ear and 70 decibels in  the left ear.  The Veteran had Maryland CNC test scores of 84 percent in both ears.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear from 500 to 4000 Hertz, and a mild to profound sensorineural hearing loss in the left ear from 500 to 4000 Hertz.  

Using the results from the audiological testing reported above, a Roman numeral II is derived for the right ear and a Roman numeral III is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column II.  The intersection point for these categories assigned under Table VII shows that a noncompensable rating is warranted based on the findings at this examination.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either of the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear was shown to manifest hearing loss of 30 decibels or less at 1000 Hertz.  
 
The Board notes that in support of his claim, the Veteran submitted two private audiological evaluations dated May 2006 and June 2007.  As noted in the August 2011 Board remand, the private audiometric evaluations were initially submitted in graph format only and it was unclear as to the type of word recognition test that was utilized at the time of the evaluations.  As such, the private audiologist was contacted and requested to translate the graphic findings from the May 2006 to June 2007 private audiological evaluations.  See the August 2011 Board remand.  The private audiologist responded to the request and results will be discussed below.

Audiological testing in May 2006 showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
not reported
80
LEFT
20
30
65
not reported
100

Unaided speech discrimination scores were reported as 84 percent in the right ear and 40 percent in the left ear.  

The Veteran visited the private audiologist again in June 2007.  Audiological testing showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
40
50
not reported
80
LEFT
30
40
75
not reported
90

Unaided speech discrimination scores were reported as 92 percent in the right ear and 88 percent in the left ear.  

Unfortunately, neither test can be used for VA rating purposes as neither test complied with VA regulations for the administration of hearing tests.  Under governing regulations, hearing testing for VA rating purposes must include speech discrimination testing in a controlled setting using a Maryland CNC word list and a puretone audiometry test.  38 C.F.R. § 4.85.  Here, neither of the two private audiometric tests was conducted in the manner prescribed by the VA regulations.  The audiologist who had conducted the private hearing tests acknowledged in August 2011 that speech discrimination testing was conducted using the CIDW-22 test, not the Maryland CNC test as required.  Additionally, while the graphical findings were translated for both the May 2006 and June 2007 evaluations, the numerical values for pure tone results at the frequency for 3000 Hertz were not reported for either examination.  Thus, since both the May 2006 and June 2007 private audiological evaluations do not meet the regulatory specifications, they may not be considered in regard to rating the Veteran's service-connected bilateral hearing loss. 

VA treatment records were reviewed, but they fail to show any additional hearing tests were conducted; and no additional evidence, aside from what was specifically discussed above, is of record suggesting that the Veteran's pure tone thresholds met the criteria for a compensable rating prior to October 2011.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the noncompensable rating that was assigned was appropriate for the period prior to October 31, 2011.  

The Board also notes that at the May 2011 Board hearing, the Veteran's chief complaint was a progressive decrease in hearing with the inability to hear people; but he generally denied much interference with his employment on account of his service connected hearing loss.  See the May 2011 Board hearing transcript, p. 6.  Furthermore, the May 2008 VA examiner acknowledged and considered the functional effects caused by a hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Accordingly, a compensable schedular rating for bilateral hearing loss is not warranted prior to October 31, 2001, and to that extent the Veteran's claim is denied.  
  
Increased Rating in Excess of 20 percent as of October 31, 2011

In October 2011, the Veteran was afforded a second VA examination for his service-connected bilateral hearing loss.  In a November 2011 VA audio-summary note, the VA examiner noted that the Veteran complained of not hearing with the hearing aids and having to be very close to people in order to them talking.  

Audiological testing showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
70
85
LEFT
45
40
75
90
95

Average pure tone thresholds were 64 decibels in the right ear and 75 decibels in the left ear.  The Veteran had Maryland CNC test scores of 76 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Based upon the results of the October 2011 audiological examination, a Roman numeral IV is derived for the right ear and a Roman numeral VI is derived for the left ear.  A 20 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column IV.  Thus, a higher schedular rating for his service-connected bilateral hearing loss, as of October 31, 2011, is not warranted. 

In addition, the provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results from the audiological evaluation as of October 31, 2011, did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies in either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz.  

Since October 2011, there is no indication that any additional hearing testing has been conducted, and a review of the Veteran's VA treatment records does not give any indication that a rating in excess of 20 percent is warranted or that another examination should be conducted. 

As such, there is no contrary evidence of record that suggesting that the Veteran's pure tone thresholds meet the criteria for a higher rating.  Thus, the Board finds that the criteria for a schedular rating in excess of 20 percent, as of October 31, 2011, have not been met; and to that extent the Veteran's claim is denied.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran specifically discussed the problems caused by his hearing loss disability at both of his VA examinations and at his hearing before the Board.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, his main symptom is diminished hearing acuity, which is specifically contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating, and a referral for consideration of an extraschedular rating is therefore not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not, however, alleged that he is unemployable on account of his bilateral hearing loss disability, and he acknowledged being employed part-time at his Board hearing.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected hearing loss disability.
 








ORDER

A compensable rating prior to October 31, 2011, for bilateral hearing loss is denied.  

A rating in excess of 20 percent for bilateral hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


